DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, silica, silane, polyethyleneimine, NH, the glycidol stabilizing group and calcium ion in the reply filed on 4/6/21 is acknowledged.
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/22/18.

Priority
The claims have priority of the provisional application dated 7/13/15.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/20, 5/25/20, 4/2/20, 3/17/20, 2/10/20, 10/15/19, 9/11/19, 6/19/19 have been considered by the examiner.  The references lined through in the IDS dated 6/19/19 were not found in the instant application, nor the parent application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-11, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney (US 2014/0060832) in view of Brannon (US 2013/0341030) and Wu (US 2013/0244914).
Mahoney discloses self suspending proppant fracturing compositions (title) that comprise proppants having a hydrogel coating thereon (abstract).  The proppant may be sand [0012], which is a type of silica.  The hydrogel coating may be chemically grafted (e.g. covalently bound) [0079] wherein the surface of the particle may be functionalized with epoxysilanes [0080] and the functionlized epoxysilane particle 
Mahoney includes elements as set forth above.  Mahoney discloses that the fracturing fluids maybe slickwater, linear or crosslinked gel fluids [0004] and such all use water based additives and thus imply the use of water based fluids [0005-0007].  Mahoney does not specify the type of water used or the use of a brine containing a calcium ion.  Brannon discloses hydraulic fracturing compositions (abstract) comprising proppants [0078], thus overlapping the use/method/composition of Mahoney.  Brannon discloses that the base fluid may be water, salt brine and slickwater, thus at least overlapping the slickwater of Mahoney.  Brannon discloses that brines include the use of calcium chloride and the amount of such may vary from about 0-60 wt% [0081].  Brannon thusly teaches calcium chloride brines to be suitable for the intended use of hydraulic fracturing.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Mahoney the use of calcium chloride brines comprising about 0-
Mahoney includes elements as set forth above.  Mahoney discloses the use of proppants having a size range from 4-100 mesh, which converts to 140-4039 microns.  Mahoney does not disclose the use of nanosized proppants.
Wu discloses proppant particles and methods of making (title, abstract).  The proppants are used for the same purpose as Mahoney, e.g. to prop open fractures in subterranean formations [0010].  Wu discloses that proppants may be of any size, and that size may range from 1 nm to 1 cm [0086].  This range overlaps that taught by Mahoney.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Mahoney the use of a proppant size of from 1 nm to 1 cm, as taught by Wu, since this range is a known, finite number of identified, predictable solutions and/or a simple substitution of a known element for another known element to obtain a predictable result.  See MPEP 2143B, E.
Elements above meet the requirements of claims 1-3.  Since the particle requirements are met the properties of claim 4 are deemed to be embraced by the reference.  Elements above further meet the requirements of claim 5, 8, 9-11, 13 (the epoxy crosslinking agent such as PEG diglycidy ether [0103] would result in a –OH group), and 14-16 (since the composition is made above ground and pumped downwell).  Regarding claims 17 and 18, Brannon includes elements as set forth above and discloses that a range of about 0-60 wt% calcium chloride may be used.  It would be prima facie obvious to one of ordinary skill in the art to first determine the salt .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney in view of Brannon and Wu in further view of Bromberg (US 2012/0135080) and Weaver (US 2011/0030949).
Mahoney, Wu and Brannon include elements as set forth above.  Mahoney discloses wherein the surface modification may be formed by first reacting an epoxysilane onto the surface and then reacting a polymer such as PEI thereon, however the specific epoxysilane is not disclosed.  Mahoney does not disclose the use of trimethoxypropylsilane modified with PEI as the surface functionalization.
Bromberg discloses the surface modification of magnetic particles with 3-glycidoxypropyltrimethoxysilane followed by reaction with polyethyleneimine (Fig 1).  Bromberg thusly teaches this as a known surface modification for particulates.
Weaver discloses proppants coated with a coupling agent such as 3-glycidoxypropyltrimethoxysilane [0027] wherein the particulate may be sand [0054].  Weaver is thusly evidence that 3-glycidoxypropyltrimethoxysilane is capable of reacting with the proppant particle formed of sand (silica).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Mahoney, Wu and Brannon, the use of 3-glycidoxypropyltrimethoxysilane followed by PEI as the reaction mechanism to functionalize the proppant, as taught by Bromberg and Weaver, since this is a known suitable method for functionalizing the a particle with an epoxysilane and PEI.  Though such is not the claimed trimethoxysilylpropyl modified PEI reactant, the claim is a product by process limitation, e.g. “is obtain by” is a product by process limitation within the method claim.  The same end product is produced whether the reaction occurs as taught in Bromberg, or if the PEI-methoxysilane is used.  As such the reactants used to make the particle is not pertinent unless Applicant shows a distinct product is produced.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10344202. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘202 meets the requirements of instant claims 1 and 13, claims 2-4 of ’202, respectively, meet the requirements of instant claims 2-4, claims 6-15 of ‘202, respectively, meet the requirements of instant claims 5-15, claim 5 of ‘202 meets the requirements of instant claim 16, claims 16-17 of ‘202, respectively, meet the requirements of instant claims 17-18 in an anticipatory manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ALICIA BLAND/           Primary Examiner, Art Unit 1768